Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 05/11/2022. As directed by the amendment: claims 1, 8, 12, 20-21, and 24-25 have been amended, no claims have been withdrawn, no claims have been cancelled, and no new claims have been added.  Thus, claims 1-25 are presently under consideration in this application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 6-7, 9-10, 12-15, 18-19, 21-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Eke et al (US 20180159545) in view of Rose et al (US 9,070,856).
Regarding claims 1 and 13, Eke discloses a resonant frequency tracker (see figures 1 and 6) and a method (abstract) for driving an electromagnetic load (105, 605, i.e. an oscillating device and/or a haptic actuator) with 5a driving signal (¶ 0002-0004, 0050, 0079, 0094), the resonance-frequency tracker comprising:
a signal generator 110 (fig. 1) configured to generate a waveform signal (see figure 7 for example) at a driving frequency for driving the electromagnetic load (¶ 0033, 0055, 0062); and 
control circuitry 120, 620 (figs. 1 and 6, i.e. a controller) configured to: 
during driving of the electromagnetic load by the waveform signal or a 10signal derived therefrom (¶ 0081), receive: 
a current signal (i.e. a drive current signal) representative of a current associated with the electromagnetic load (¶ 0024, 0055, 0080); and 
a second signal (i.e. a drive voltage signal) representative of a second quantity (¶ 0058) associated with the electromagnetic load, the second quantity comprising one of a 15voltage (i.e. a voltage value) associated with the electromagnetic load (105, 605) or a back electromotive force (724, i.e. BEMF) of the electromagnetic load (¶ 0055, 0058, 0080-0081, 0084-0086).
Eke discloses all the limitations of the claimed invention as set forth above, except for calculate a phase difference between the current signal and the second signal; determine a frequency error of the waveform signal based on the phase 20difference; and control the driving frequency based on the frequency error.
However, Rose teaches calculate (i.e. by a computing unit) a phase difference between the current signal and the second signal; determine a frequency error (i.e. a phase error) of the waveform signal based on the phase 20difference; and control the driving frequency based on the frequency error (abstract; col. 3, lines 16-33). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Eke‘s reference, to include such calculation as set forth above, as suggested and taught by Rose, for the purpose of providing an improved electrical waveform generator for driving electromechanical loads such as piezoelectric and magnetostrictive transducers (col. 2, lines 36-39).
With respect to claims 2 and 14, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above of which Eke further discloses wherein the electromagnetic load (105, 605, i.e. an oscillating device and/or a haptic actuator) comprises a haptic transducer (¶ 0003-0004, 0056).
With respect to claims 3 and 15, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above of which Eke further discloses wherein the electromagnetic load (105, 605, i.e. an oscillating device and/or a haptic actuator) comprises a linear resonant actuator (¶ 0051, 0076, 0094).
With respect to claims 6 and 18, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above of which Eke further discloses wherein the control circuitry 120, 620 (figs. 1 and 6, i.e. a controller) is configured to control the driving frequency in order to minimize (i.e. to reduce error signal) the 20frequency error (¶ 0014, 0023).
With respect to claims 7 and 19, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above of which Eke further discloses wherein the control circuitry 120, 620 (figs. 1 and 6, i.e. a controller) is configured to control the driving frequency in order to minimize a difference between the frequency error (i.e. an error signal) and a predetermined frequency offset (i.e. a reference value) (¶ 0013, 0023, 0059, 0082).
With respect to claims 9 and 21, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above of which Eke further discloses wherein the control circuity 120, 620 (figs. 1 and 6, i.e. a controller) is further configured to implement a closed loop control system (i.e. a phase-lock-loop) having a loop filter 126 (fig. 1, i.e. a control loop) in order to determine the frequency error (¶ 0050, 0052, 0083).
With respect to claims 10 and 22, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above of which Rose further discloses wherein the control circuitry (40, i.e. a digital signal processor) is further configured to provide an initial drive frequency as a first input to the loop filter to cause the loop filter at its initiation to generate the waveform signal having the drive frequency equal to the initial drive frequency (col. 16, lines 4-32; col. 19, lines 28- col. 20, lines 5; col. 20, lines 53-65). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such frequency configuration as set forth above, as suggested and taught by Rose, for the purpose of providing an improved electrical waveform generator for driving electromechanical loads such as piezoelectric and magnetostrictive transducers (col. 2, lines 36-39).
With respect to claims 12 and 24, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above of which Eke further discloses wherein: he control circuitry 120, 620 (figs. 1 and 6, i.e. a controller) is further configured to modulate an amplitude of the driving signal (820) independently of tracking of the resonance frequency of the 20electromagnetic load (105, 605, i.e. an oscillating device and/or a haptic actuator); and the signal generator 110 (fig. 1) is further configured to generate the waveform signal (see figure 7 for example) having the amplitude of the driving signal (820) as modulated by the control circuitry (¶ 0099).
With respect to claim 25, Eke et al in view of Rose et al discloses the limitations of the claimed invention as set forth above in claims 1 and 13 (same features) including of which Eke further discloses a host device 100, 600 (figs. 1 and 6, i.e. a control system and a haptic system).

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Eke et al (US 20180159545) in view of Rose et al (US 9,070,856) as applied to claims 1 and 13 above, and further in view of Cox et al. (US 20180323725).
Regarding claims 4 and 16, Eke et al in view of Rose et al discloses all the limitations of the claimed invention as set forth above, except for wherein the control circuitry is configured to calculate the phase difference by: demodulating the current signal based on the drive frequency to determine a relative phase of the current signal; 5demodulating the second signal based on the drive frequency to determine a relative phase of the second signal; and calculating the phase difference to be a difference between the relative phase of the second signal and the relative phase of the current signal.
However, Cox teaches wherein the control circuitry (12a, 12b, 12n, 24) is configured to calculate the phase difference by: demodulating (28a, i.e. demodulation circuit) the current signal (11, 176) based on the drive frequency to determine a relative phase of the current signal; 5demodulating (28b, i.e. demodulation circuit) the second signal (146) based on the drive frequency to determine a relative phase of the second signal; and calculating the phase difference to be a difference between the relative phase of the second signal and the relative phase of the current signal (¶ 0023, 0026,0044). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include phase difference calculation as set forth above, as suggested and taught by Cox, for the purpose of improving the operation of the converter system (¶ 0017).

Claims 5, 8, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eke et al (US 20180159545) in view of Rose et al (US 9,070,856) as applied to claims 1 and 13 above, and further in view of Macours et al. (US 20170256145).
Regarding claims 8 and 20, Eke et al in view of Rose et al discloses all the limitations of the claimed invention as set forth above, except for wherein the control circuity is further configured to determine the frequency error of the waveform signal based on estimates of an equivalent mass of the electromagnetic load and an impedance at resonance of the electromagnetic load.
However, Macours teaches wherein the control circuity (20, i.e. a controller) is further configured to determine the frequency error (i.e. offset) of the waveform signal based on estimates of an equivalent mass (i.e. a displacement of voice coil motor) of the electromagnetic load (i.e. linear resonance actuator (LRA)) and an impedance (Z) at resonance of the electromagnetic load (abstract; ¶ 0048). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such determination of frequency error/offset as set forth above, as suggested and taught by Macours, for the purpose of improving the accuracy of the lens positioning during use (¶ 0049).
With respect to claims 5 and 17, Eke et al in view of Rose et al and Macours discloses the limitations of the claimed invention as set forth above including of which Eke further discloses wherein: the second quantity (i.e. voltage) is the back electromotive force (724, i.e. BEMF) of the electromagnetic load (105, 605) (¶ 0056), the control circuitry 120, 620 (figs. 1 and 6, i.e. a controller) is further configured to estimate the back electromotive force (724, i.e. BEMF) based on the voltage associated with the electromagnetic load (105, 605, i.e. an oscillating device and/or a haptic actuator), the current 15associated with the electromagnetic load (105, 605, i.e. an oscillating device and/or a haptic actuator) (¶ 0078, 0087, 0108), except for a coil impedance associated with the electromagnetic load. Macours teaches a coil impedance (Z) associated with the electromagnetic load (i.e. linear resonance actuator (LRA)) (abstract). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such impedance as set forth above, as suggested and taught by Macours, for the purpose of improving the accuracy of the lens positioning during use (¶ 0049).

Claims 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Eke et al (US 20180159545) in view of Rose et al (US 9,070,856) as applied to claims 1 and 13 above, and further in view of KUTEJ et al. (US 20180021811).
Regarding claims 11 and 23, Eke et al in view of Rose et al discloses all the limitations of the claimed invention as set forth above, except for wherein: the control circuitry is further configured to integrate the drive frequency to generate a driving phase for the waveform signal; and the signal generator is further configured to generate the waveform signal 15having the driving phase.
However, KUTEJ discloses wherein: the control circuitry 32, 20 (fig. 1, i.e. a control circuit of the controller 20) is further configured to integrate the drive frequency to generate a driving phase for the waveform signal (45) (¶ 0029); and the signal generator 68 (fig. 11) is further configured to generate the waveform signal 15having the driving phase (¶ 0069).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such driving phase as set forth above, as suggested and taught by KUTEJ, for the purpose of improving the sensitivity and accuracy of the measurements (¶ 0030).

Response to Amendment
Applicant’s amendments have overcome Drawing Objection, Claim Objections, and the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection from previous Office Action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 13, and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761